Citation Nr: 1109842	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  08-20 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether the rating reduction from 100 percent to 40 percent for residuals of prostate cancer, effective April 1, 2008, was proper.

2.  Entitlement to a rating higher than 40 percent before March 4, 2010, and a rating higher than 60 percent from March 4, 2010, for residuals of prostate cancer. 

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to March 1971, including service in the Republic of Vietnam for which he was awarded the Combat Infantry Badge.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reduced the disability rating for residuals of prostate cancer residuals from 100 percent to 40 percent, effective April 1, 2008.  While on appeal in a rating decision in September 2010, the RO increased the rating to 60 percent, effective March 4, 2010.  

In May 2009, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the Veteran's file.

This case was previously before the Board in January 2010, when it was remanded for further development.  As the requested development has been completed on the rating for residuals of prostate cancer, no further action to ensure compliance with the remand directive is required.  However, the remand directive with respect to the claim for a total disability rating for compensation based on individual unemployability was not complied with and the claim is REMANDED to the RO via the Appeals Management Center in Washington, DC.  Stegall v. West, 11 Vet. App. 268 (1998).





In November 2010, the Veteran raised the claim for increase for posttraumatic stress disorder, which is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. A rating decision in January 2008 implemented a reduction of the disability rating for residuals of prostate cancer from 100 percent to 40 percent, effective April 1, 2008; notice of the reduction was mailed to the Veteran in January 2008.

2. Between April 1, 2008 and March 4, 2010, the residuals of prostate cancer did not require the wearing of absorbent materials that must be changed more than four times a day; from March 4, 2010, the residuals of prostate cancer do not result in renal dysfunction.


CONCLUSIONS OF LAW

1. The reduction of the disability rating for residuals of prostate cancer from 100 percent, as of April 1, 2008, was proper.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 4.115a, 4.115b, Diagnostic Code 7528 (2010).

2. The criteria for a rating higher than 40 percent for residuals of prostate cancer before March 4, 2010, and a rating higher than 60 percent from March 4, 2010, have not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2010).

Notice Requirements Pertaining to a Rating Reduction

For a claim related to the propriety of a rating reduction, there are specific notice requirements under 38 C.F.R. § 3.105.  



With a rating reduction, VA must comply with the notice procedures of 38 C.F.R. § 3.105(e).  Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) (defining evidence which may be used in such determinations); see also Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) (standards for review of evidence).  For the reasons set forth below, the Board finds that there has been full compliance with the procedures of 38 C.F.R. § 3.105(e).

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in 38 C.F.R. § 3.105(i), if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under 38 C.F.R. § 3.105(e), the beneficiary will be informed that he will have an opportunity for a pre-determination hearing, provided that a request for such a hearing is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a pre-determination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(i)(1).

Following the pre-determination procedures specified in 38 C.F.R. § 3.105(e) and (i), final action will be taken.  If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  A written notice of the final action shall be issued to the beneficiary and his representative, setting forth the reasons therefore and the evidence upon which it is based.  Where a reduction or discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such reduction or discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  38 C.F.R. § 3.105(i)(2).

Here, the RO provided the required notification of a proposed reduction from 100 percent in a rating decision promulgated in January 2007.  The Veteran was afforded a VA examination, as required under Diagnostic Code 7528, in December 2006.  The Veteran appeared and presented evidence at a hearing at the RO before a Decision Review Officer in regards to the reduced rating in October 2007.  A rating reduction from 100 percent to 40 percent was effectuated by a January 2008 rating decision, with an effective date of April 1, 2008, 60 days after the last day of the month of the rating decision.  The Veteran's testimony at hearing, along with other evidence, was considered in the decision.  Therefore, the specific requirements pertaining to a rating reduction for residuals of prostate cancer under 38 C.F.R. § 3.105(e) were met.

The Veterans Claims Assistance Act of 2000 (VCAA)

On the rating of residuals of prostate cancer after the rating reduction, the VCAA does apply.  The VCAA codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159 amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements as to the type of evidence needed to substantiate the claim are evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided post-adjudication, VCAA notice by letter, dated in May 2008.  The notice included the type of evidence needed to substantiate the claim for increase, namely, evidence that the disability was worse and the effect the disability had on employment.  The notice included the general provisions for the effective date of the claim and for the degree of disability assignable.

As for content of the VCAA notice, the document substantially complied with Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) (claim-specific notice, namely, a worsening or increase in severity of the disability and the effect that worsening has on employment).


The Veteran was notified that VA would obtain VA records and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf. 

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by supplemental statement of the case in September 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

To then extent the VCAA notice omitted the relative duties of VA and the claimant to obtain evidence, the VCAA notice was inadequate.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116, 122 (2005) rev'd in part by Mayfield v. Nicholson, 444 F.3d 1328 (Fed.Cir.2006) (The omission of a key element, that is, evidence needed to substantiate a claim, has an adverse or prejudicial effect on the ability of a claimant to meaningfully participate in the processing of the claim and essential fairness of the adjudication; an error is prejudicial when the error affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects the essential fairness of the adjudication; and under such circumstances, VA has the burden to show that the prejudicial error did not affect the essential fairness of the adjudication.).  

However, a lack of prejudice may be shown by demonstrating that the purpose of the notice was not frustrated, for example, that a reasonable person could be expected to understand from the notice provided what was needed.  Mayfield at 121. 






After the VCAA notice in May 2008, the RO obtained records of the Social Security Administration and additional VA records and the Veteran was furnished a statement of the case in June 2008 and supplemental statements of the case, addressing the claim, in July 2008, in August 2008, in November 2008, and in September 2010.  The Veteran was afforded VA examinations in 2008 and in 2010.   The Veteran and his representative submitted statements in support of the claim.  In May 2009, the Veteran testified at hearing before the Board.  

Although the VCAA notice, pertaining to the relative duties of VA and the claimant to obtain evidence, was inadequate, the Veteran was not prejudiced by the omission, because the Veteran had a meaningfully opportunity to participate effectively in the processing of the claim and he was afforded the opportunity to submit additional argument and evidence and to address the claim at a hearing. 

As the purpose of the VCAA notice is to notified the Veteran of the information and evidence not of record that is necessary to substantiate the claim, and as VA fully developed the record to assist the Veteran in support of the claim, including a VA examinations, the Veteran has not been harmed as the Veteran's interest that the VCAA notice was designed to protect was not affected, that is, the essential fairness of the adjudication was not affected because the Veteran had the opportunity to submit such additional evidence and argument and to have a hearing on the claim.  Based on the facts and circumstances of the entire record, the Board finds no evidence that the Veteran was prejudiced by the limited inadequate VCAA notice. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records, records of the Social Security Administration and afforded the Veteran VA examinations. 




When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The reports of VA examinations are adequate as the reports were predicated on a review of medical records and the VA examiners addressed the rating criteria that are relevant to rating the disability.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected since he was last examined.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations has been met. 38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Criteria for Prostate Cancer Residuals

As the Board has already found that the notice requirements of 38 C.F.R. § 3.105(e) were followed, the remaining questions are whether the current ratings, following the discontinuance of the 100 percent rating was proper.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  



The residuals of prostate cancer are rated under Diagnostic Code 7528.  Under Diagnostic Code 7528, following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).   If there has been no local reoccurrence or metastasis, the disability is to be rated on residuals such as voiding dysfunction or renal dysfunction, whichever is predominant.  Only the predominant area of dysfunction is to be considered for rating the disability.  

Here, as the Veteran does not have a history of renal failure or dysfunction as a residual of prostate cancer, the predominant impairment is voiding dysfunction.

Voiding dysfunction is rated as either urine leakage, frequency, or obstructed voiding.  

With urine leakage, the criteria for 40 percent rating are the necessity to wear absorbent materials, which must be changed two to four times per day.  The criteria for a 60 percent rating are the wearing of absorbent materials which must be changed more than four times per day.  There is no higher schedular rating for urine leakage. 

With urinary frequency, the criteria for a 40 percent rating, which is the maximum schedular rating, are daytime voiding with intervals less than one hour, or awakening to void five or more times per night.  There is no higher schedular rating for urinary frequency.

Facts

In a rating decision in June 2004, the RO granted service connection for prostate cancer and assigned a 100 percent rating, effective May 2004.  



The RO notified the Veteran that the 100 percent rating would be in effect only during active malignancy and therapy and that six months following the completion of treatment, an appropriate rating for the residuals of prostate cancer would be determined based on a VA examination.

Private treatment records show that the Veteran underwent transperineal placement of palladium seeds under ultrasound guidance and cystoscopy for adenocarcinoma of the prostate in February 2006.

On VA examination in December 2006, the VA examiner noted that the Veteran had localized radiation treatment and no surgery or chemotherapy had been administered.  The Veteran complained of urinary frequency with urination at least once every hour and nocturia twice.  He also had intermittent urinary hesitancy and mild, intermittent urinary incontinence, but did not wear absorbent materials.  

In October 2007, the Veteran testified that he was not being actively treated for prostate cancer, that there had been no metastasis or recurrence of the cancer, and that he had not experienced any kidney problems, renal failure, or urinary retention requiring catheterization.  He did describe occasionally daytime voiding at intervals of less than one hour apart and sometimes he got up at night to void five or more times a night.  He reported that at night he wore absorbent materials for urine leakage.  He also wore absorbent materials during the day and changed an average of a couple of times a day, although his urine leakage was constant.  He had experienced urinary urgency and at times went to the bathroom more frequently or had to change his absorbent materials more often than two or three times a day.

On June 2008 VA examination, the Veteran denied experiencing any renal dysfunction.  He reported that since his December 2006 VA examination, his urinary frequency had increased to every two hours during the day and up to five or six times at night.  He reported mild urge incontinence and wore absorbent material which needed to be changed one to two times per day.  He stated that the residuals of prostate cancer affected his activities of daily living because of urinary frequency and that he was no longer employed.  

On VA examination in March 2010, the VA examiner stated that the therapeutic effects of the palladium seeds were designed to last from four to ten months.  The Veteran reported no renal dysfunction, but he did experience urinary frequency of every half-hour during the day time and up to six times per night.  He had urine leakage on a virtually constant basis and used absorbent pads which he changed five times per day. 

Analysis

With regard to the discontinuance of the 100 percent rating, the Veteran has not asserted and the evidence does not show, that the Veteran received surgery, chemotherapy, or other therapeutic procedure for prostate cancer after the implantation of palladium seeds in February 2006.  The VA examiner indicated that the therapeutic effect of this treatment would have lasted at most 10 months, and would thus have terminated in December 2006.  The record does not indicate that there was any reoccurrence of cancer or metastasis, following implantation of the palladium seeds.  Thus, the discontinuation of the 100 percent disability rating for prostate cancer residuals, effective April 1, 2008, more than one year after treatment terminated, was appropriate under 38 C.F.R. § 4.115b, Diagnostic Code 7528.

As for the 40 percent rating effective April 1, 2008, to March 4, 2010, based on the evidence provided on VA examination in December 2006 and the Veteran's testimony, the Veteran described urinary frequency, awakening to void five or more times per night, which equates to the criteria for a 40 percent rating and there is no higher schedular rating than 40 percent based on urinary frequency. 

As for urine leakage, the Veteran stated that wore absorbent material and changed up to four times a day, which is encompassed in the 40 percent rating before March 4, 2010.  

As only the predominant area of dysfunction is ratable, in this case, urine leakage, separate ratings for urine leakage and for urinary frequency are not permissible.  38 C.F.R. § 4.115a; 38 C.F.R. § 4.14 (avoidance of pyramiding). 

As for a rating higher than 60 percent from March 4, 2010, there is no higher schedular rating for based on either urine leakage or urinary frequency.  And in the absence of renal dysfunction, there is no basis to rate the disability as renal dysfunction, where the next higher rating is 80 percent. 

Based on the above, the reduction of the disability rating for residual of prostate cancer from 100 percent to 40 percent for the period from April 1, 2008, through March 4, 2010, was proper.  As the preponderance of the evidence is against a rating higher than 40 percent before March 4, 2010, or a rating higher than 60 percent from March 4, 2010, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate. There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is therefore adequate, and no referral is required.  






Here, the rating criteria reasonably describe the disability level and symptomatology.  In other words, the Veteran does not have any symptomatology not already contemplated by the assigned rating criteria.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.   Referral for extraschedular consideration is therefore not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

The rating reduction for residuals of prostate cancer from 100 percent to 40 percent, effective April 1, 2008, was proper, and the appeal is denied. 

A rating higher than 40 percent for residuals of prostate cancer before March 4, 2010, and a rating higher than 60 percent from March 4, 2010, is denied.


REMAND

In the Board's remand of January 2010, the Board found that the claim for a total disability rating for compensation based on individual unemployability had been raised by the record in light of Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a total disability rating is part of a claim for increased disability rating).  

As the claim has not yet been adjudicated, a remand is necessary to ensure compliance with the Board's directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).







Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance with the duty to notify and the duty to assist on the claim for a total disability rating for compensation based on individual unemployability.

2. After the development has been completed, adjudicate the claim for a total disability rating for compensation based on individual unemployability.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


